708 N.W.2d 380 (2006)
474 Mich. 1019
Cornelius G. BACHUS, Personal Representative of the Estate of Deborah Jane Bachus, Deceased, Plaintiff-Appellant,
v.
Shirley FOLEY, Defendant-Appellee.
Docket No. 129135, COA No. 252686.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the June 14, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.